By the Court.

Lumpkin, J.
delivering the opinion.
Is there equity in the bill ? The creditor is unable to collect his debt at law, finding no assets of John Sikes on which to levy. Against whom should he go in equity ? It is argued, that having obtained an absolute judgment against Griffin, as administrator, il is conclusive that he had assets with which to discharge this demand ; and that if these be wasted, his securities are absolutely liable.
But this position is in the face of the facts, charged in the bill. It is there alleged, that pending the suit against Griffin, he and the heirs fraudulently combining to defeat this claim, distributed the whole of the assets. If this be true the heirs, and not the securities should be primarily liable.
*594This proceeding is instituted against the heirs and securitfies. On the trial, all the facts will come out, and all the parses ceaa be heard; and it will then be easy to determine Tsyfe® -ought to pay this money, and the whole litigation will Baesettled at once. Our conclusion therefore is, that the bill as «veil brought; that there is an equity in it; and that the laeraedy in equity is much more complete than at law.
Judgment affirmed.